IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-10742
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ERIC BRYANT,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:95-CR-005-A
                       - - - - - - - - - -
                          April 26, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Eric Bryant argues that his right to due process was

violated by the district court’s refusal to grant his motion for

a downward departure.   Because we lack jurisdiction to review the

district court’s exercise of its discretion in denying the motion

for a downward departure, unless the court’s refusal was the

result of a violation of law or a misapplication of the

Sentencing Guidelines, the appeal is DISMISSED.   United States v.

DiMarco, 46 F.3d 476, 477 (5th Cir. 1995).


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
DISMISSED.